                              IN THE UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF ARKANSAS
                                      TEXARKANA DIVISION

RYAN CERNOSEK                                                                           PLAINTIFF

v.                                          Civil No. 4:19-cv-04132

WARDEN J. WALKER, Miller County
Detention Center (“MCDC”); CAPTAIN
G. ADAMS, MCDC; and SERGEANT
B. GRIFFIE                                                                          DEFENDANTS

                                                     ORDER

           Plaintiff Ryan Cernosek proceeds in this action pro se and in forma pauperis pursuant to 42

U.S.C. § 1983. The Parties have consented to the jurisdiction of a magistrate judge to conduct all

proceedings in this case, including conducting the trial, ordering the entry of a final judgment, and

conducting all post-judgment proceedings. (ECF No. 17). Currently before the Court is Plaintiff’s

Motion for Immediate Judgement. (ECF No. 23). Defendants have filed a Response in opposition.

(ECF No. 24). The motion is ripe for consideration.

                                               BACKGROUND

           Plaintiff filed his Complaint on October 11, 2019. (ECF No. 1). Construing the Complaint

liberally, Plaintiff asserts a condition of confinement claim based on lack of outside recreation and

a retaliation claim for being placed in lockdown for informing officials at the Miller County

Detention Center he intended to file a lawsuit against them. Id. at pp. 4-6. Plaintiff also alleges he

was placed in ‘solitary confinement…by an officer who no more than a month earlier made PREA1

statements concerning another inmate going to lockdown violated my safety, my life & my

constitutional rights.” Id. at p. 8.




1
    “PREA” stands for Prison Rape Elimination Act.

                                                       1
       Plaintiff explains prior to being moved to lockdown, he witnessed Defendant Griffie make

“the comment that ‘He had a really good place for Justy [another inmate] in MAX lockup with

Henderson.’ And as he is saying this, he is making a derogatory hand motion with his fist busting

through his other hand signifying that Henderson would do something orally sexual to Justy once

he was rolled up and locked down.” Id. at p. 7. Plaintiff goes on to state he “filed a request for a

PREA hotline and was called to the office by …Cpl. Smith and Col. Walker about it…they both

said they would get me number to call but never did…” Id. at p. 8.

       On February 27, 2020, Plaintiff filed a Notice of Incomplete Discovery. (ECF No. 20).

Construing the pleading as a motion to compel, on March 12, 2020, the Court denied the motion

explaining to Plaintiff that prior to filing a motion he must first submit discovery requests to

Defendants, give them thirty (30) days to respond, and then confer with Defendants and attempt to

resolve any dispute.

       1. Plaintiff’s Motion

       On March 12, 2020, Plaintiff filed the instant motion. (ECF No. 23). Although Plaintiff

entitled the instant motion as one for “Immediate Judgment”, the Court construes the motion as one

to compel production of discovery and for sanctions against Defendants. First, Plaintiff states

Defendants failed to produce grievance #5,121,898 with their first production of documents. Id. at

p. 1. He goes on to claim Defendants were “trying to hide it from the Plaintiff during discovery,

the Defense is merely doing it’s best to thwart the justice system and the courts time.” Id. at p. 2.

       Second, Plaintiff argues Defendants have failed to turn “over all Grievances and Request

that the Plaintiff submitted while he was incarcerated at the Miller County Detention Center.” (ECF

No. 23, p. 2). He specifically states he “knows for a fact that I had sent a number of request through

the kiosk in our POD to the 1st Shift requesting information about PREA and how to contact



                                                  2
someone in the event that a PREA violation had taken place between the dates of September 5th

and 7th of 2019.” Id.

       Third, Plaintiff argues the affidavit of Al Landreth, the Jail Administrator at the Miller

County Sheriff’s Office, submitted to support Defendants’ representation that they have turned over

all documents, is “an egregious, mendacious act and one that the courts should not overlook.” (ECF

No. 23, p. 3). Plaintiff contends Mr. Landreth signed the affidavit stating documents were delivered

to Plaintiff before they had been sent out.

       Fourth, while it is not completely clear, it appears Plaintiff seeks production of a video

where he was taken to lock down and a second video of another inmate where the inmates was

moved to lock down and threatened with rape. (ECF No. 23, p. 3). Plaintiff argues these incidents

would be considered “use of force” which would have been recorded and saved by the jail. Id.

Plaintiff goes on to argue, “it is of the opinion of the Plaintiff that there was in fact video and audio

recording of the event[s[, and it was deliberately deleted and withheld from the Plaintiff and the

courts…” Id.

       Plaintiff asks the Court “to issue immediate judgement in favor of the Plaintiff, including

both punitive and compensatory damages.” (ECF No. 23, p. 4). In the alternative, Plaintiff requests

the Court to order Defendants to produce the following:

       A. All medical request, grievances, general request file, jail file, including any and
          all correspondence from the Plaintiff to any Jail employee from the dates of
          September 3rd, 2019 until September 8th, 2019. This way, the Plaintiff will have
          everything he is entitled to in order to properly prepare for his case. This would
          include, but not be limited to, the two additional requests the Plaintiff sent to the
          1st shift requesting PREA information.
       B. Mr. Landreth’s definition of ‘use of force event’ and more specifically, how he
          believes that being rolled up, put into solitary confinement and being threated
          [sic] with rape is not considered in his eyes to be a ‘use of force event’.
       C. Copies of the following sections listed on the table of contents of the Policy and
          Procedure Manual for the Miller County Detention Center:
          1. Section 7: Auxiliary Law Enforcement Officer Force
                                                   3
           2. Section 16: Conduct – Abuse of Position
           3. Section 18: Conduct – Unbecoming an Employee/Officer
           4. Section 31: Disciplinary Procedures
           5. Section 42: Investigations: Internal Affairs
           6. Section 45: Jail and Booking Procedures
           7. Section 55: Police Offenses: Disciplinary
           8. Section 64: Reports: Offense/Incident
           9. Section 80: Civil Procedure
           10. Section 90: Professional Conduct
        D. A complete, uninterrupted and absolute manual/procedure of the Miller County
           Detention Center’s PREA standards, including but not limited to, how to handle
           rape situations, preventative rape standards, reporting standards Guards
           involvement in rape incidents, Hotline numbers and statistical studies or
           numbers of rape incidents in Miller County for the last 20 years.
        E. All video and audio recording from the alleged incident that took place on or
           around September 3rd, 2019.
(ECF No. 23, pp. 4-5).

        2. Defendants’ Response

        On March 19, 2020, Defendants filed their Response in opposition to Plaintiff’s motion

stating they have been responsive to Plaintiff’s discovery requests and have explained why “certain

things are not available (if they ever existed).” (ECF No. 24, pp. 1-2). Defendants argue Plaintiff’s

motion should be denied because: 1) Plaintiff failed to complete a good faith conferral; 2) Plaintiff

was provided the information in a timely supplement and there is no prejudice; and 3) Plaintiff does

not have standing to request information about another inmate, nor is it proportional to this case.

Id. at pp. 7-11.

        Specifically, Defendants represent to the Court on February 19, 2020, they timely produced

the following documents to Plaintiff:

        1. SickCall requests, Medical file, eMar File, identified by Bates label Numbers
           AAC 0001-0079;
        2. Plaintiff’s Grievance File, identified by Bates Label Numbers AAC 0080-0088;
        3. Plaintiff’s Jail File, identified by Bates Label Numbers AAC 0089-00104;
        4. Plaintiff’s General Requests, identified by Bates Label Numbers AAC 0105-
           0173; and

                                                 4
       5. 5. The table of contents of the Policy and Procedure Manual, identified by Bates
          Label Numbers AAC 0174-0177, with instructions should he wish to view a
          specific policy, that Defendants would make it available; and stated that:
       6. ‘A representative of the Facility has not located any audio or video relevant to
          the facts outlined in Plaintiff’s Complaint. Should any document, sound
          recording, photograph, or video footage be found in the future, Defendants will
          forward to Plaintiff in a supplemental notice. Should Plaintiff be aware of, or
          suspect any documents, sound recordings, photographs, and/or video footage, if
          he will describe those items with as much particularity as possible, Defendants
          will attempt to locate those items.’
       After receiving these responses from Defendants, Plaintiff filed a Notice of Incomplete

Discovery on February 27, 2020, complaining he did not receive a copy of a grievance number

5,121,898 and he believed there would be video or audio of the “alleged offense.” (ECF No. 20).

After reviewing this pleading, Defendants state they realized they had not produced grievance

number 5,121,898 in their original production, and went back to determine if there was anything

else they had failed to produce. Defendants state they prepared a supplemental discovery response

to produce the grievance and had the Miller County Detention Center’s administrator – Al Landreth

– review the supplemental discovery and submit an affidavit supporting the same. (ECF No. 22).

       As for the audio and video requested, Defendants state Plaintiff appears to be asking for

production of an alleged incident which took place, not with him, but with another inmate named

“Justy” on or about September 3, 2019. Mr. Landreth explained in his affidavit there would not be

a recording of this alleged incident, not even involving Plaintiff, as it was not an event that would

have been “recorded off, and took place too long before the Complaint in this matter was served.”

(ECF No. 24, p. 4-5). Landreth also explained that staff at his direction checked for video from

September 3, 2019 (event involving another inmate) and October 2, 2019 (the date of Plaintiff’s

placement in lockdown) on two separate occasions and did not locate any such videos. Id.




                                                 5
       Defendants represent to the Court Plaintiff has never submitted a request to them for copies

of ten sections of the Policy and Procedure Manual or information about the procedure on PREA

until he filed the instant motion on March 12, 2020. (ECF No. 24, p. 6).

                                       APPLICABLE LAW

       The scope of discovery in a civil case is governed by Federal Rule of Civil Procedure 26,

which provides in part:

       Unless otherwise limited by court order, the scope of discovery is as follows: Parties
       may obtain discovery regarding any nonprivileged matter that is relevant to any
       party's claim or defense and proportional to the needs of the case, considering the
       importance of the issues at stake in the action, the amount in controversy, the parties’
       relative access to relevant information, the parties’ resources, the importance of the
       discovery in resolving the issues, and whether the burden or expense of the proposed
       discovery outweighs its likely benefit. Information within this scope of discovery
       need not be admissible in evidence to be discoverable.

Fed. R. Civ. P. 26(b)(1).

       On motion or on its own, the court must limit the frequency or extent of discovery
       otherwise allowed by these rules or by local rule if it determines that:
       (i)    The discovery sought is unreasonable, cumulative or duplicative, or can be
              obtained from some other source that is more convenient, less burdensome,
              or less expensive;
       (ii)   The party seeking discovery has had ample opportunity to obtain the
              information by discovery in the action; or
       (iii) The proposed discovery is outside the scope permitted by Rule 26(b)(1).

Fed. R. Civ. P. 26(b)(2)(C). Further, under rule 26(c), “[t]he Court may, for good cause, issue an

order to protect a party or person from annoyance, embarrassment, oppression, or undue burden or

expense.” Fed.R.Civ.P. 26(c).

       The burden is generally on the party resisting discovery to show why discovery should be

limited. Cincinnati Ins. Co. v. Fine Home Managers, Inc., 2010 WL 2990118, at *1 (E.D. Mo. July

27, 2010). In carrying this burden, the objecting party cannot rely on mere statements and

conclusions but must specifically show how the objected-to disclosures would be irrelevant or



                                                  6
overly burdensome, overly broad, or oppressive. See St. Paul Reinsurance Co., Ltd. v. Comm. Fin.

Corp., 198 F.R.D. 508, 511-12 (N.D. Iowa 2000) (collecting cases). In the Eighth Circuit, a court

may sanction a party only where there is an order compelling discovery, willful violation of that

order, and prejudice to the opposing party. Keefer v. Provident Life & Accident Ins. Co., 238 F.3d

937, 940 (8th Cir. 2000).

                                           DISCUSSION

       Plaintiff’s motion must be denied for several reasons. First, although Federal Rule of Civil

Procedure 37(a) allows a party to file a motion to compel a party to produce discovery, the party

filing the motion must include a certification that he has in good faith conferred or attempted to

confer with the person or party failing to make a disclosure or discovery in an effort to obtain it

without court action. Id. Although there appears to have been correspondence between Plaintiff

and Defendants, the record reflects defense counsel responded to Plaintiff and then heard nothing

back from Plaintiff as to whether he agreed or disagreed with Defendants’ response. In addition,

Plaintiff’s motion did not contain any language stating he had conferred with Defendants prior to

filing the motion.

       Second, the record reflects Plaintiff is requesting a copy of a grievance Defendants’ have

already produced. The Court is convinced there was no “nefarious behavior” or bad faith on the

part of Defendants to hide one grievance, or any other material, from Plaintiff which would warrant

any sanctions against them. Not only is there not an order from this Court compelling Defendants

to produce discovery, within days after Plaintiff pointed out to Defendants they had failed to

produce grievance number 5,121,898, Defendants produced the document to Plaintiff. At this early

stage of the litigation, Plaintiff has not been prejudiced by any delay in production of this grievance.




                                                   7
       Third, the Court finds Defendants have informed Plaintiff that no audio or video of Plaintiff

on August 9, 2019 or another inmate on September 3, 2019 exists. The Court notes Rule 34

provides for production of documents and things within “the responding party’s possession, custody

or control.” Fed. R. Civ. P. 34 (a)(1). Defendants cannot produce what they do not have in their

possession or control. Further, Defendants cannot produce what does not exist.

       Fourth, Plaintiff asks this Court to compel the production of copies of specific polices and

PREA materials he has not previously requested from Defendants. As Plaintiff was instructed by

this Court once before, he is required to first submit his request for production to Defendants, give

them thirty (30) days to respond, and then confer in an attempt to resolve a dispute prior to filing a

motion with the Court.

       Accordingly, Plaintiff’s Motion for Immediate Judgment (ECF No. 23) is DENIED.

       IT IS SO ORDERED this 25th day of March 2020.

                                              /s/   Barry A. Bryant
                                              HON. BARRY A. BRYANT
                                              UNITED STATES MAGISTRATE JUDGE




                                                    8
